COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  SALVADOR GARCIA,                               §              No. 08-19-00176-CR

                       Appellant,                §                Appeal from the

  v.                                             §               112th District Court

  THE STATE OF TEXAS,                            §             of Pecos County, Texas

                       State.                    §                   (TC# 3539)

                                                 §
                                           ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until November 18, 2019. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Corina E. Lozano, Official Court Reporter for the 112th

District Court, for Pecos County, Texas, prepare the Reporter’s Record for the above styled

and numbered cause and forward the same to this Court on or before November 18, 2019.


       IT IS SO ORDERED this 18th day of October 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.